United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2177
                                 ___________

Chrystal Gray,                            *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Arkansas Department of Human              *
Services, An Agency for the State of      * [UNPUBLISHED]
Arkansas; Selena Ellis, Individually      *
and in her official capacity as Program *
Manager for the Division of               *
Volunteerism; Sherry Anderson,            *
Individually and in her official capacity *
as Director of the Division of            *
Volunteerism; John Selig,                 *
                                          *
             Appellees.                   *
                                    ___________

                            Submitted: July 25, 2008
                               Filed: August 5, 2008
                                ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Chrystal Gray appeals the district court’s1 adverse grant of summary judgment
on her employment-discrimination and retaliation claims brought under Title VII and
42 U.S.C. §§ 1981, 1983. After reviewing the record de novo, viewing the evidence
and all reasonable inferences from it in a light most favorable to Gray, see Kincaid v.
City of Omaha, 378 F.3d 799, 803-04 (8th Cir. 2004) (de novo standard of review),
we conclude that summary judgment was proper for the reasons stated by the district
court. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable George Howard, Jr., late a United States District Judge for the
Eastern District of Arkansas.
                                          -2-